UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-1691


THOMAS E. COLONNA; DTC VENTURES, LLC; DESENCIA THOMAS,

                      Plaintiffs - Appellees,

          v.

JAMES MICHAEL HANNERS,

                      Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.      Alexander Williams, Jr., District
Judge. (8:10-cv-01899-AW)


Submitted:   November 17, 2011            Decided:   November 22, 2011


Before KING, DAVIS, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James Michael Hanners, Appellant Pro Se. Jason Wayne Shoemaker,
SHOEMAKER & CONNOR, LLC, Bethesda, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             James    Michael    Hanners     appeals   the    district    court’s

order    confirming     the    arbitration     award   entered   in   Appellees’

favor and denying his motions to dismiss and for a continuance.

We   have    reviewed    the    record   and    find   no    reversible   error.

Accordingly, we affirm for the reasons stated by the district

court.      Colonna v. Hanners, No. 8:10-cv-01899-AW (D. Md., filed

June 1, entered June 2, 2011).               We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.



                                                                         AFFIRMED




                                         2